Appeal by the employer and carrier from an award of death benefits. Appellants contend that decedent did not sustain an industrial accident, and that his death was not the result of an industrial accident. The board has found that decedent “was subjected to unusual strain and exertion, and while lifting heavy inventory books, he felt a pain in his chest. After resting, he picked up the books again, they started to slip, as he attempted to catch them he again felt a sharp pain in his chest, began to perspire and could not catch his breath, all of which caused him to suffer an acute myocardial infarction with shock, pulmonary infarction and acute left ventricular failure.” This occurrence took place on November 19, 1954. Decedent was totally disabled and under medical care from that date until his death on April 9, 1955. The evidence shows that the books involved were large and heavy, a single book weighing up to 14% pounds, and that decedent was carrying several of them; that he resumed his work after he had had one attack. We think that the above-quoted finding is supported by the evidence. There is medical evidence adequately establishing causal relation. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.